DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aldo Martinez on 6/29/2022 in which Examiner and Applicant discussed merely changing the following instances of “where” to recite “in response to” in order to overcome interpretation of a contingent limitation and allow the claimed invention.

The application has been amended as follows: 

Claims 1-10. (Canceled)  
  
Claim 11. (Currently Amended) A method of managing a sharing of network resources between at least two access gateways, each connected to a network infrastructure and arranged for providing network connectivity to respective user equipment, the method comprising having a first access gateway: 
assessing whether a portion of network resources are available for sharing with a second access gateway; 
in response to assessing the portion of network resources are available for sharing: 
generating a dedicated access gateway identifier univocally identifying the at least one first access gateway as operating in a forwarding mode to share the network resources available for sharing and comprising data regarding the network resources available for sharing; broadcasting the dedicated access gateway identifier; receiving a request for sharing network resources from the second access gateway;
providing the portion of network resources available for sharing to the second access gateway; and wherein generating the dedicated access gateway identifier comprises having the at least one first access gateway: requesting to an orchestrator network entity provided in the network infrastructure information regarding the network resources available for sharing, the information regarding the network resources available for sharing being based on a weighted combination of information regarding operation of the at least two access gateways, newer information 2Application No. 16/496,549 Reply to Office Action of May 4, 2022 regarding operation of the at least two access gateways being weighted higher than information regarding operation of the at least two access gateways that is older than the newer information regarding operation of the at least two access gateways; receiving said information regarding the network resources available for sharing from the orchestrator network entity; 
and encoding said information regarding the network resources available for sharing in the dedicated access gateway identifier, wherein the method further comprises having the orchestrator network entity: 
receive the access gateway identifier, decrypt the dedicated access gateway identifier in order to extract an access gateway metric: 
compare the access gateway metric from the dedicated access gateway identifier with a corresponding access gateway metric determined by the orchestrator network entity; 
and in response to detecting a correspondence 

Claim 12. (Currently Amended) A method of managing a sharing of network resources between at least two access gateways, each connected to a network infrastructure and arranged for providing network connectivity to respective user equipment, the method comprising having a first access gateway: assessing whether additional network resources are required for providing network connectivity to respective user equipment; 
in response to assessing additional network resources are required: 3Application No. 16/496,549 Reply to Office Action of May 4, 2022 
receiving at least one dedicated access gateway identifier univocally identifying a respective second access gateway as operating in a forwarding mode to share the network resources available for sharing; acquiring information regarding the network resources available for sharing by the second access gateway, the information regarding the network resources available for sharing being based on a weighted combination of information regarding operation of the at least two access gateways, newer information regarding operation of the at least two access gateways being weighted higher than information regarding operation of the at least two access gateways that is older than the newer information regarding operation of the at least two access gateways; selecting the second access gateway as provider of the additional network resources based on the data regarding the network resources available for sharing thereof; and connecting to the second access gateway for receiving network resources available for sharing; and wherein acquiring data regarding the network resources available for sharing by the second access gateway comprises one between: decoding the data regarding the network resources available for sharing received from the access gateway identifier of the second access gateway; and requesting the data regarding the network resources available for sharing by the second access gateway to an orchestrator network entity provided in the network infrastructure and receiving said data regarding the network resources available for sharing by the second access gateway from the orchestrator network entity, wherein the method further comprises having the orchestrator network entity: receive the access gateway identifier, 4Application No. 16/496,549 Reply to Office Action of May 4, 2022decrypt the dedicated access gateway identifier in order to extract an access gateway metric: compare the access gateway metric from the dedicated access gateway identifier with a corresponding access gateway metric determined by the orchestrator network entity; and in response to detecting a correspondence 

Claim 13. (Previously Presented) The method of Claim 11, wherein the weighting the information regarding the operation of the at least two access gateways is performed using weights based on an exponential distribution.  

Claim 14. (Previously Presented) The method of Claim 11, wherein assessing whether a portion of network resources are available for sharing with a second access gateway comprises: identifying usage patterns of the at least two access gateways, wherein the usage patterns allow definition of an availability of network resources as a function of time.  

Claim 15. (Previously Presented) The method according to Claim 11, wherein where a mismatch is detected during said comparison, the orchestrator entity requests re-calculation of the dedicated access gateway identifier to the at least one first access gateway univocally identified by the dedicated access gateway identifier.  

Claim 16. (Previously Presented) The method according to Claim 11, wherein the dedicated access gateway identifier is a dedicated forwarding service set identifier.



Allowable Subject Matter
Claim 11-16 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as further modified in the Examiner’s Amendment above. Specifically, the prior art fails to teach “in response to assessing the portion of network resources are available for sharing: 
generating a dedicated access gateway identifier univocally identifying the at least one first access gateway as operating in a forwarding mode to share the network resources available for sharing and comprising data regarding the network resources available for sharing; broadcasting the dedicated access gateway identifier; receiving a request for sharing network resources from the second access gateway;
providing the portion of network resources available for sharing to the second access gateway” in combination with “requesting to an orchestrator network entity provided in the network infrastructure information regarding the network resources available for sharing, the information regarding the network resources available for sharing being based on a weighted combination of information regarding operation of the at least two access gateways, newer information   regarding operation of the at least two access gateways being weighted higher than information regarding operation of the at least two access gateways that is older […]
having the orchestrator network entity: 
receive the access gateway identifier, decrypt the dedicated access gateway identifier in order to extract an access gateway metric: 
compare the access gateway metric from the dedicated access gateway identifier with a corresponding access gateway metric determined by the orchestrator network entity; 
and where in response to detecting a correspondence is detected during said comparison, store the dedicated access gateway identifier” and in combination with the other limitations of claim 1.
The other independent claims are allowed for reciting similar combination of limitations.
Chai et al. (“Chai”) (US 20160270034 A1) teaches gateways exchanging information in order to provide shareable resources. Navarro et al. US 20150131468 A1 teaches ¶0048 orchestration devices comparing metrics for access points to determine sharing of resources. Palanki et al. US 20100202391 A1 teaches ¶0084-85 teaches sharing resources among APs. These references fail to teach the above cited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478